Grice, Justice.
An examination of this record disclosing that the case involves, not the constitutionality of any law of this State or of the United States, but merely the application, in a general sense, of a stated provision of the constitution of the United States to a given state of facts and to the trial of this case; and there being no other ground giving' this court jurisdiction, it follows that the same must be transferred to the Court of Appeals. Compare Gulf Paving Co. v. Atlanta, 149 Ga. 114 (99 S. E. 374); Howell v. State, 153 Ga, 201 (111 S. E. 675); Dunn Motors Inc. v. General Motors Acceptance Cor., 174 Ga. 743 (163 S. E. 906); Americcm Mills Co. v. Dogal, 174 Ga. 631 (163 S. E. 603); Thompson v. State, 174 Ga. 804 (164 S. E. 202); Dennard v. State, 176 Ga. 361 (168 S. E. 310); Felker v. Still, 176 Ga. 735 (169 S. E. 15); Payne v. State, 180 Ga. 609 (180 S. E. 130); Southern Pacific Co. v. DiCristina, 36 Ga. App. 433 (137 S. E. 79); Western Union Telegraph Co. v. King, 188 Ga. 95 (2 S. E. 2d, 909).

Transferred to the Court of Appeals.


All the Justices concur.